Exhibit 10.6

TORNIER, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of October 28, 2010, between Tornier, Inc., a Delaware corporation (the
“Company”), and Greg Morrison (the “Vice President of Human Resources and
HPMS”).

R E C I T A L S:

WHEREAS, the Company recognizes that the future growth, profitability and
success of the Company’s business will be substantially and materially enhanced
by the employment of the Executive by the Company; and

WHEREAS, the Company desires to employ the Executive and the Executive has
indicated his willingness to provide his services to the Company, on the terms
and conditions set forth herein;

NOW, THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

Section 1. Employment. The Company hereby agrees to employ the Executive and the
Executive hereby accepts employment with the Company, on the terms and subject
to the conditions hereinafter set forth. The Executive shall serve as the Vice
President of Human Resources and HPMS, and in such capacity, shall report
directly to the President and Chief Executive Officer and shall have such duties
as are typically performed by the Vice President of Human Resources and HPMS of
a corporation. The Executive shall take the office of Vice President of Human
Resources and HPMS effective December 6, 2010. The principal location of the
Executive’s employment shall be at the Company’s principal executive office
located in Minnesota, although the Executive understands and agrees that he may
be required to travel from time to time for Company business reasons.

Section 2. Term. Unless terminated pursuant to Section 6 hereof, the Executive’s
employment hereunder shall commence on the date hereof and shall continue during
the period ending on the third anniversary of the date hereof (the “Initial
Term”). Thereafter, the Executive’s employment term shall extend automatically
for consecutive periods of one year unless either party shall provide notice of
termination not less than sixty (60) days prior to an anniversary date of this
Agreement. The Initial Term, together with any extension pursuant to this
Section 2, is referred to herein as the “Employment Term.” The Employment Term
shall terminate upon any termination of the Executive’s employment pursuant to
Section 6.

Section 3. Compensation. During the Employment Term, the Executive shall be
entitled to the following compensation and benefits:

(a) Salary. As compensation for the performance of the Executive’s services
hereunder, the Company shall pay to the Executive a base salary (the “Salary”)
of $260,000 per year (which is not subject to a cap or a maximum) with
increases, if any, as may be approved by the Board of Directors or the
Compensation Committee of the Board. The Salary shall be payable in accordance
with the customary payroll practices of the Company as the same shall exist from
time to time. In no event shall the Salary be decreased during the Employment
Term.



--------------------------------------------------------------------------------

(b) Bonus. During the Employment Term, in addition to Salary, the Executive
shall be eligible to participate in such bonus plans as may be adopted from time
to time by the Board of Directors for other officers of the Company (the
“Bonus”) for each such calendar year ending during the Employment Period;
provided that, unless the Board of Directors or the Compensation Committee of
the Board determines otherwise, the Executive must be employed on the last day
of such calendar year in order to receive the Bonus attributable thereto. The
bonus of the Vice President of Human Resources and HPMS shall be initially
targeted at 40% of his base salary at 100% achievement. The Executive’s
entitlement to the Bonus for any particular calendar year shall be based on the
attainment of performance objectives established by the President and CEO or the
Compensation Committee of the Board in any such bonus plan. In no event shall
the bonus target be decreased during the employment term.

(c) Benefits. Except as otherwise provided in this Agreement, in addition to the
Salary and Bonus, if any, the Executive shall be entitled during the Employment
Term to participate in health, insurance, retirement, disability, and other
benefit programs provided to other officers of the Company on terms no less
favorable than those available to the other officers of the Company. The
Executive shall also be entitled to the same number of vacation days, holidays,
sick days and other benefits as are generally allowed to other senior executives
of the Company in accordance with the Company’s policies in effect from time to
time. The Vice President of Human Resources and HPMS shall be initially entitled
to 5 weeks of accrued vacation for immediate use under this Agreement.

(d) Stock Options. The Executive shall be granted stock options (the “Option”)
to acquire 250,000 of the shares of Common Stock of TMG B.V., a company
organized under the laws of the Netherlands (the “Parent Corporation”) at a
price equal to Fair Market Value in effect on the Price Date. All of the terms
and conditions relating to the Option, including the vesting and expiration
dates, are set forth in the Stock Option Agreements executed by the Parent
Corporation and the Executive (the “Stock Option Agreements”).

Section 4. Exclusivity. During the Employment Term, the Executive shall devote
his full time to the business of the Company and its subsidiaries, shall
faithfully serve the Company and its subsidiaries, shall in all respects conform
to and comply with the lawful and reasonable directions and instructions given
to his by the President and CEO in accordance with the terms of this Agreement,
shall use his best efforts to promote and serve the interests of the Company and
its subsidiaries and shall not engage in any other business activity, whether or
not such activity shall be engaged in for pecuniary profit, except that the
Executive may (i) participate in the activities of professional trade
organizations related to the business of the Company and its subsidiaries,
(ii) participate in the activities on non profit organizations (iii) engage in
personal investing activities and (iv) serve on the board of directors of not
more than one other company whose businesses are not in competition with the
business interests of the Company or any of its subsidiaries or affiliates,
provided that the activities set forth in these clauses (i), (ii), (iii) and
(iv), either singly or in the aggregate, do not interfere in any material
respect with the services to be provided by the Executive hereunder.

 

2



--------------------------------------------------------------------------------

Section 5. Reimbursement for Expenses. During the Employment Term, the Executive
is authorized to incur reasonable expenses in the discharge of the services to
be performed hereunder, including expenses for travel, entertainment, lodging
and similar items in accordance with the Company’s expense reimbursement policy,
as the same may be modified by the Company from time to time. The Company shall
reimburse the Executive for all such proper expenses upon presentation by the
Executive of itemized accounts of such expenditures in accordance with the
financial policy of the Company, as in effect from time to time.

Section 6. Termination and Default.

(a) Death. The Executive’s employment shall automatically terminate upon his
death and upon such event, the Executive’s estate shall be entitled to receive
the amounts specified in Section 6(e) below.

(b) Disability. If the Executive is unable to perform the duties required of him
under this Agreement because of illness, incapacity, or physical or mental
disability, the Employment Term shall continue and the Company shall pay all
compensation required to be paid to the Executive hereunder, unless the
Executive is disabled such that the Executive would be entitled to receive
disability benefits under the Company’s long-term disability plan, or if no such
plan exists, the Executive is unable to perform the duties required of him under
this Agreement for an aggregate of 180 days (whether or not consecutive) during
any 12-month period during the term of this Agreement, in which event the
Executive’s employment shall terminate.

(c) Cause. The Company may terminate the Executive’s employment at any time,
with or without Cause. In the event of termination pursuant to this Section 6(c)
for Cause (as defined below), the Company shall deliver to the Executive written
notice setting forth the basis for such termination, which notice shall
specifically set forth the nature of the Cause which is the reason for such
termination. Termination of the Executive’s employment hereunder shall be
effective upon delivery of such notice of termination. For purposes of this
Agreement, “Cause” shall mean: (i) the Executive’s failure (except where due to
a disability contemplated by subsection (b) hereof), neglect or refusal to
perform his duties hereunder which failure, neglect or refusal shall not have
been corrected by the Executive within 30 days of receipt by the Executive of
written notice from the Company of such failure, neglect or refusal, which
notice shall specifically set forth the nature of said failure, neglect or
refusal, (ii) any willful or intentional act of the Executive that has the
effect of injuring the reputation or business of the Company or its affiliates
in any material respect; (iii) any continued or repeated absence from the
Company, unless such absence is (A) approved or excused by the Board of
Directors or (B) is the result of the Executive’s illness, disability or
incapacity (in which event the provisions of Section 6(b) hereof shall control);
(iv) use of illegal drugs by the Executive or repeated drunkenness;
(v) conviction of the Executive for the commission of a felony; or (vi) the
commission by the Executive of an act of fraud or embezzlement against the
Company.

(d) Resignation. The Executive shall have the right to terminate his employment
at any time by giving notice of his resignation.

(e) Payments. In the event that the Executive’s employment terminates for any
reason, the Company shall pay to the Executive all amounts and benefits accrued
but unpaid hereunder

 

3



--------------------------------------------------------------------------------

through the date of termination in respect of Salary or unreimbursed expenses,
including accrued and unused vacation. In addition, in the event the Executive’s
employment is terminated by the Company without Cause, whether during or upon
expiration of the then current term of this Agreement, in addition to the
amounts specified in the foregoing sentence, (i) the Executive shall continue to
receive the Salary (less any applicable withholding or similar taxes) at the
rate in effect hereunder on the date of such termination periodically, in
accordance with the Company’s prevailing payroll practices, for a period of
twelve (12) months following the date of such termination (the “Severance Term”)
and (ii) to the extent permissible under the Company’s health and welfare plans,
the Executive shall continue to receive any health and welfare benefits provided
to him as of the date of such termination in accordance with Section 3(c) hereof
during the Severance Term, on the same basis and at the same cost as during the
Employment Term. Further, in the event the Executive’s employment is terminated
without Cause by reason of the Company having notified the Executive that this
Agreement will not be extended pursuant to Section 2, the Executive shall be
entitled to receive a pro-rated amount of the Bonus in a lump sum based on the
Executive’s period of employment during the calendar year in which such
termination occurs (less any applicable withholding or similar taxes). Following
the end of the Severance Term, the Executive shall be entitled to elect health
care continuation coverage permitted under Section 601 through 608 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), as if his
employment had then terminated. In the event the Executive accepts other full
time employment or engages in his own business prior to the last date of the
Severance Term, the Executive shall forthwith notify the Company and the Company
shall be entitled to set off from amounts and benefits due the Executive under
this Section 6(e) (other than in respect of the Bonus) the amounts paid to and
benefits received by the Executive in respect of such other employment or
business activity. Amounts owed by the Company in respect of the Salary, Bonus
or reimbursement for expenses under the provisions of Section 5 hereof shall,
except as otherwise set forth in this Section 6(e), be paid promptly upon any
termination. The payments and benefits to be provided to the Executive as set
forth in this Section 6(e) in the event the Executive’s employment is terminated
by the Company without Cause: (i) shall be lieu of any and all benefits
otherwise provided under any severance pay policy, plan or program maintained
from time to time by the Company for its employees, and (ii) shall not be paid
to the extent that Executive’s employment is terminated following a Change in
Control under circumstances entitling the Executive to the benefits described in
Section 6(f).

(f) Change in Control Benefit. In the event that the Executive’s employment is
terminated by the Company without Cause or by the Executive for Good Reason, as
defined below, during the 12-month period immediately following a Change in
Control, as defined below, whether during or upon expiration of the then current
term of this Agreement: (i) the Company shall pay to the Executive all amounts
and benefits accrued but unpaid hereunder through the date of termination in
respect of Salary or unreimbursed expenses, including accrued and unused
vacation (less any applicable withholding or similar taxes), (ii) all unvested
shares that are subject to the Options shall become immediately vested and
exercisable as set forth in the Stock Option Agreements, (iii) the Company shall
pay to Executive a lump sum payment equal to 12 months of his Salary at the rate
in effect hereunder on the date of such termination, plus his full target Bonus
for the year in which the Change in Control occurs (less any applicable
withholding or similar taxes), and (iv) to the extent permissible under the
Company’s health and welfare plans, the Executive shall continue to receive, at
the Company’s cost, any health and welfare benefits provided to him as of the
date of such termination for the 12-month period

 

4



--------------------------------------------------------------------------------

following his termination of employment. Following the end of the 12-month
period described in clause (iv) of the preceding sentence, the Executive shall
be entitled to elect health care continuation coverage permitted under Sections
601 through 608 of ERNA as if his employment with the Company then terminated.

For purposes of this Agreement, “Change in Control” shall mean:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more (on a fully
diluted basis) of either (A) the then outstanding shares of common stock of the
Parent Corporation, taking into account as outstanding for this purpose such
common stock issuable upon the exercise of options or warrants, the conversion
of convertible stock or debt, and the exercise of any similar right to acquire
such common stock (the “Outstanding Parent Corporation Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Parent
Corporation entitled to vote generally in the election of directors (the
“Outstanding Parent Corporation Voting Securities”); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change in Control: (x) any acquisition by the Parent Corporation or any
“affiliate” of the Parent Corporation, within the meaning of 17 C.F.R. § 230.405
(an “Affiliate”), (y) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Parent Corporation or any Affiliate of the
Parent Corporation, (z) any acquisition by any corporation or business entity
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (ii) of this Section 6(f) (persons and entities described in clauses
(x), (y) and (z) being referred to herein as “Permitted Holders”); or

(ii) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Parent
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding Parent
Corporation Common Stock and Outstanding Parent Corporation Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Parent Corporation or all or substantially all of the Parent Corporation’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Parent Corporation Common Stock and Outstanding
Parent Corporation Voting Securities, as the case may be, and (B) no Person
(excluding any Permitted Holder) beneficially owns, directly or indirectly, 50%
or more (on a fully diluted basis) of, respectively, the then outstanding shares
of common stock of the corporation resulting from such Business Combination,
taking into account as outstanding for this purpose such common stock issuable
upon the exercise of options or warrants, the conversion of convertible stock or
debt, and the exercise of any similar right to acquire such common stock, or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the

 

5



--------------------------------------------------------------------------------

Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the incumbent Board of Directors of the Parent Corporation at the
time of the execution of the initial agreement providing for such Business
Combination; or

(iii) Approval by the shareholders of the Parent Corporation of a complete
liquidation or dissolution of the Parent Corporation; or

(iv) The sale of at least 80% of the assets of the Parent Corporation to an
unrelated party, or completion of a transaction having a similar effect; or

(v) For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s prior written consent, (i) a substantial diminution in the
Executive’s authority, duties or responsibilities as in effect prior to the
Change in Control, (ii) a reduction by the Company in the Executive’s base
Salary or Bonus as in effect immediately prior to the Change in Control or as
thereafter increased, (iii) the failure by the Company to cover the Executive
under employee benefit plans that, in the aggregate, provide substantially
similar benefits to the Executive and/or his family and dependents at a
substantially similar total cost to the Executive (e.g., premiums, deductibles,
co-pays, out of pocket maximums, required contributions, taxes and the like)
relative to the benefits and total costs under such benefit plans in which the
Executive (and/or his family or dependents) was participating at any time during
the 90-day period immediately preceding the Change in Control, or (iv) the
Company’s requiring the Executive to be based at any office or location that is
more than fifty (50) miles further from the office or location thereof
immediately preceding a Change in Control; provided, however, Good Reason shall
not include any of the circumstances or events described herein unless the
Executive has first provided written notice of such circumstance or event and
the Company has not corrected such circumstance or event within thirty (30) days
of receipt by the Company of such written notice from the Executive.

(g) Survival of Operative Sections. Upon any termination of the Executive’s
employment, the provisions of Sections 6(e), 6(f), and 7 through 18 of this
Agreement shall survive to the extent necessary to give effect to the provisions
thereof.

Section 7. Secrecy and Non-Competition.

(a) No Competing Employment. The Executive acknowledges that the agreements and
covenants contained in this Section 7 are essential to protect the value of the
Company’s, or any of its subsidiaries’ or affiliates’, business and assets and
by his current employment with the Company and its subsidiaries, the Executive
has obtained and will obtain such knowledge, contacts, know-how, training and
experience and there is a substantial probability that such knowledge, know-how,
contacts, training and experience could be used to the substantial advantage of
a competitor of the Company or any of its subsidiaries or affiliates and to the
Company’s, or any of its subsidiaries’ or affiliates’, substantial detriment.
Therefore, the Executive agrees that for the period commencing on the date of
this Agreement and ending on the first anniversary of the termination of the
Executive’s employment hereunder (such period is hereinafter referred to as the
“Restricted Period”) with respect to any State in which the Company is engaged
in business during the Employment Term, the Executive shall not

 

6



--------------------------------------------------------------------------------

participate or engage, directly or indirectly, for himself or on behalf of or in
conjunction with any person, partnership, corporation or other entity, whether
as an employee, agent, officer, director, partner or joint venturer, in any
business activities if such activity consists of any activity undertaken or
expressly contemplated to be undertaken by the Company or any of its
subsidiaries or by the Executive at any time during the last three (3) years of
the Employment Term. The foregoing restrictions contained in this Section 7(a)
shall not prevent the Executive from accepting employment with a large
diversified organization with separate and distinct divisions that do not
compete, directly or indirectly, with the Company or any of its subsidiaries or
affiliates, so long as prior to accepting such employment the Company receives
separate written assurances from the prospective employer and from the
Executive, satisfactory to the Company, to the effect that the Executive will
not render any services, directly or indirectly, to any division or business
unit that competes, directly or indirectly, with the Company or any of its
subsidiaries or affiliates. During the Restricted Period, the Executive will
inform any new employer, prior to accepting employment, of the existence of this
Agreement and provide such employer with a copy of this Agreement.

(b) Nondisclosure of Confidential Information. The Executive, except in
connection with his employment hereunder, shall not disclose to any person or
entity or use, either during the Employment Term or at any time thereafter, any
information not in the public domain or generally known in the industry that the
Company any of its subsidiaries or affiliates treats as confidential or
proprietary, in any form, acquired by the Executive while employed by the
Company or any predecessor to the Company’s business or, if acquired following
the Employment Term, such information which, to the Executive’s knowledge, has
been acquired, directly or indirectly, from any person or entity owing a duty of
confidentiality to the Company or any of its subsidiaries or affiliates,
relating to the Company, its subsidiaries or affiliates, including but not
limited to information regarding customers, vendors, suppliers, trade secrets,
training programs, manuals or materials, technical information, contracts,
systems, procedures, mailing lists, know-how, trade names, improvements, price
lists, financial or other data (including the revenues, costs or profits
associated with any of the Company’s, or any of its subsidiaries’ or
affiliates’, products or services), business plans, code books, invoices and
other financial statements, computer programs, software systems, databases,
discs and printouts, plans (business, technical or otherwise), customer and
industry lists, correspondence, internal reports, personnel files, sales and
advertising material, telephone numbers, names, addresses or any other
compilation of information, written or unwritten, which is or was used in the
business of the Company or any subsidiaries or affiliates thereof. The Executive
agrees and acknowledges that all of such information, in any form, and copies
and extracts thereof, are and shall remain the sole and exclusive property of
the Company any of its subsidiaries or affiliates, and upon termination of his
employment with the Company, the Executive shall return to the Company any of
its subsidiaries or affiliates the originals and all copies of any such
information provided to or acquired by the Executive in connection with the
performance of his duties for the Company, and shall return to the Company any
of its subsidiaries or affiliates all files, correspondence and/or other
communications received, maintained and/or originated by the Executive during
the course of his employment.

(c) No Interference. During the Restricted Period, the Executive shall not,
whether for his own account or for the account of any other individual,
partnership, firm, corporation or other business organization (other than the
Company), directly or indirectly solicit, endeavor to entice

 

7



--------------------------------------------------------------------------------

away from the Company or any of its subsidiaries or affiliates, or otherwise
directly interfere with the relationship of the Company or any of its
subsidiaries or affiliates with any person who, to the knowledge of the
Executive, is employed by or otherwise engaged to perform services for the
Company or any of its subsidiaries or affiliates (including, but not limited to,
any independent sales representatives or organizations) or who is, or was within
the then most recent twelve-month period, a customer or client of the Company,
its predecessors or any of its subsidiaries or affiliates. The placement of any
general classified or “help wanted” advertisements and/or general solicitations
to the public at large shall not constitute a violation of this Section 7(c)
unless the Executive’s name is contained in such advertisements or
solicitations.

(d) Inventions, etc. The Executive hereby sells, transfers and assigns to the
Company or any of its subsidiaries or affiliates or to any person or entity
designated by the Company all of the entire right, title and interest of the
Executive in and to all inventions, ideas, disclosures and improvements, whether
patented or unpatented, and copyrightable material, made or conceived by the
Executive, solely or jointly, during his employment by the Company which relate
to methods, apparatus, designs, products, processes or devices, sold, leased,
used or under consideration or development by the Company or any of its
subsidiaries or affiliates, or which otherwise relate to or pertain to the
business, functions or operations of the Company or any of its subsidiaries or
affiliates or which arise from the efforts of the Executive during the course of
his employment for the Company. The Executive shall communicate promptly and
disclose to the Company, in such form as the Company requests, all information,
details and data pertaining to the aforementioned inventions, ideas, disclosures
and improvements; and the Executive shall execute and deliver to the Company
such formal transfers and assignments and such other papers and documents as may
be necessary or required of the Executive to permit the Company or any of its
subsidiaries or affiliates or any person or entity designated by the Company to
file and prosecute the patent applications and, as to copyrightable material, to
obtain copyright thereof. Any invention relating to the business of the Company
or any of its subsidiaries or affiliates and disclosed by the Executive within
one year following the termination of his employment with the Company shall be
deemed to fall within the provisions of this paragraph unless proved to have
been first conceived and made following such termination. The foregoing
requirements of this Section 7(d) shall not apply to any invention for which no
equipment, supplies, facility or trade secret information of the Company was
used and which was developed entirely on the Executive’s own time, and (i) which
does not relate directly to the Company’s, or any of its subsidiaries’ or
affiliates’, business or to the Company’s, or any of its subsidiaries’ or
affiliates’, actual or demonstrably anticipated research or development, or
(ii) which does not result from any work the Executive performed for the Company
or any of its subsidiaries or affiliates.

Section 8. Injunctive Relief. Without intending to limit the remedies available
to the Company or any of its subsidiaries or affiliates, the Executive
acknowledges that in the event of a breach of any of the covenants contained in
Section 7 hereof may result in material irreparable injury to the Company or its
subsidiaries or affiliates for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of such a breach or threat thereof, the Company shall be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction, without the necessity of proving irreparable harm or injury as a
result of such breach or threatened breach of Section 7 hereof, restraining the
Executive from engaging in activities prohibited by Section 7 hereof or such
other relief as may be required specifically to enforce any of the covenants in
Section 7 hereof.

 

8



--------------------------------------------------------------------------------

Section 9. Representations and Warranties of the Executive. The Executive
represents and warrants to the Company as follows:

(a) This Agreement, upon execution and delivery by the Executive, will be duly
executed and delivered by the Executive and (assuming due execution and delivery
hereof by the Company) will be the valid and binding obligation of the Executive
enforceable against the Executive in accordance with its terms.

(b) Neither the execution and delivery of this Agreement, the consummation of
the transactions contemplated hereby nor the performance of this Agreement in
accordance with its terms and conditions by the Executive (i) requires the
approval or consent of any governmental body or of any other person or
(ii) conflicts with or results in any breach or violation of, or constitutes (or
with notice or lapse of time or both would constitute) a default under, any
agreement, instrument, judgment, decree, order, statute, rule, permit or
governmental regulation applicable to the Executive. Without limiting the
generality of the foregoing, the Executive is not a party to any
non-competition, non-solicitation, no hire or similar agreement that restricts
in any way the Executive’s ability to engage in any business or to solicit or
hire the employees of any person.

The representations and warranties of the Executive contained in this Section 9
shall survive the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby.

Section 10. Representations and Warranties of the Company. The Company
represents and warrants to the Executive as follows:

(a) This Agreement, upon execution and delivery by the Company, will be duly
executed and delivered by the Company and (assuming due execution and delivery
hereof by the Executive) will be the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

(b) Neither the execution and delivery of this Agreement, the consummation of
the transactions contemplated hereby nor the performance of this Agreement in
accordance with its terms and conditions by the Company (i) requires the
approval or consent of any governmental body or of any other person or
(ii) conflicts with or results in any breach or violation of, or constitutes (or
with notice or lapse of time or both would constitute) a default under, any
agreement, instrument, judgment, decree, order, statute, rule, permit or
governmental regulation applicable to the Company.

The representations and warranties of the Company contained in this Section 10
shall survive the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby.

Section 11. Successors and Assigns; No Third-Party Beneficiaries. This Agreement
shall inure to the benefit of, and be binding upon, the successors and assigns
of each of the parties, including, but not limited to, the Executive’s heirs and
the personal representatives of the Executive’s estate; provided, however, that
neither party shall assign or delegate any of the obligations created under this
Agreement without the prior written consent of the other party.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company shall have the unrestricted right to
assign this Agreement and to delegate all or any part of its obligations
hereunder to any of its subsidiaries or affiliates, but in such event such
assignee shall expressly assume all obligations of the Company hereunder and the
Company shall remain fully liable for the performance of all of such obligations
in the manner prescribed in this Agreement. Nothing in this Agreement shall
confer upon any person or entity not a party to this Agreement, or the legal
representatives of such person or entity, any rights or remedies of any nature
or kind whatsoever under or by reason of this Agreement.

Section 12. Waiver and Amendments. Any waiver, alteration, amendment or
modification of any of the terms of this Agreement shall be valid only if made
in writing and signed by the parties hereto; provided, however, that any such
waiver, alteration, amendment or modification is consented to on the Company’s
behalf by the Board of Directors. No waiver by either of the parties hereto of
their rights hereunder shall be deemed to constitute a waiver with respect to
any subsequent occurrences or transactions hereunder unless such waiver
specifically states that it is to be construed as a continuing waiver.

Section 13. Severability and Governing Law. The Executive acknowledges and
agrees that the covenants set forth in Section 7 hereof are reasonable and valid
in geographical and temporal scope and in all other respects. If any of such
covenants or such other provisions of this Agreement are found to be invalid or
unenforceable by a final determination of a court of competent jurisdiction
(a) the remaining terms and provisions hereof shall be unimpaired and (b) the
invalid or unenforceable term or provision shall be deemed replaced by a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
MINNESOTA APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE; PROVIDED, HOWEVER, THE PROVISIONS OF THIS AGREEMENT RELATING TO THE
OPTION UNDER SECTION 3(d) HEREOF SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 14. Notices.

(a) All communications under this Agreement shall be in writing and shall be
delivered by hand or mailed by overnight courier or by registered or certified
mail, postage prepaid:

(i) If to the Executive, at such other address as the Executive may have
furnished the Company in writing, and

(ii) If to the Company, at Minnesota Headquarters, marked for the attention of
the Chief Executive Officer, or at such other address as it may have furnished
in writing to the Executive.

(b) Any notice so addressed shall be deemed to be given: if delivered by hand,
on the date of such delivery; if mailed by courier, on the first business day
following the date of such mailing; and if mailed by registered or certified
mail, on the third business day after the date of such mailing.

 

10



--------------------------------------------------------------------------------

Section 15. Section Headings. The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof, affect the meaning or interpretation of this
Agreement or of any term or provision hereof.

Section 16. Entire Agreement. This Agreement, including the Exhibits hereto,
constitutes the entire understanding and agreement of the parties hereto
regarding the employment of the Executive. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement.

Section 17. Severability. In the event that any part or parts of this Agreement
shall be held illegal or unenforceable by any court or administrative body of
competent jurisdiction, such determination shall not effect the remaining
provisions of this Agreement which shall remain in full force and effect.

Section 18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

TORNIER, INC. By:

/s/ Doug Kohrs

Name: Doug Kohrs Title: President and CEO GREG MORRISON By:

/s/ Greg Morrison